           Case 1:12-cr-00626-ER Document 440-3 Filed 10/06/20 Page 1 of 1
UNITED STATES OF AMERICA v.
RAYMOND CHRISTIAN                                                                                                      August 20, 2014
E8k9chr5          Summation - Mr. Bauer                Page 2204 E8k9chr5                Summation - Mr. Bauer                Page 2206

 1 inconsistency, again, shows you how credible the witnesses are.    1   charged not only with committing the robbery and murder but
 2 If they were together in the GEO jail, as the questions were       2   also aiding and abetting those crimes as well. I expect that
 3 asked, and getting their stories straight, wouldn't they talk      3   Judge Ramos' instruction will make clear to you that if you aid
 4 about what brand? But they didn't. And it shows you that           4   or abet the shooter, you are just as guilty as if you pulled
 5 they're just telling you like it is, how they remembered it        5   the trigger.
 6 three-and-a-half years later.                                      6         What does aiding and abetting mean? I expect Judge
 7        Now, before I move on or off of Tyrell Whitaker, since      7   Ramos to give you examples. But what does it include? Being
 8 he's not charged with the drugs and the other guns, let me just    8   part of the robbery crew. Having your own gun at the robbery.
 9 talk for a moment and say that you heard that he was part of       9   Pulling it out during the robbery. You don't have to be the
10 this crew selling drugs. You heard that he sold crack. You        10   shooter, ladies and gentlemen.
11 heard that he sold heroin. You saw the heroin in the brown        11         Let me be perfectly clear. Baynes and Quay Quay.
12 rice, the Goya rice, that he was arrested with on August 12,      12   They were lookouts. Didn't have guns. They are guilty of the
13 2010. You heard that he sold drugs from Baynes, Mallory,          13   robbery, of aiding and abetting the robbery and aiding and
14 McDermott, Williams.                                              14   abetting the murder.
15        Danielle Williams, in particular, told you about Bow       15         L-1, who wasn't even there but set it all up, guilty
16 Wow's drug sales. She saw him at 38 Dubois Street serving a       16   of aiding and abetting the robbery and the murder.
17 customer because Reckless told him to. And she told you about     17          So these guys in the house with their own guns, guilty
18 how he sold drugs with other people like Bash in her house with   18   of either the murder or aiding and abetting the murder. There
19 her son, Smoke.                                                   19   is no difference.
20       Ladies and gentlemen, beyond a reasonable doubt Tyrell      20         So all those points about how it was a 9-millimeter
21 Whitaker was part of this crew, part of this robbery. Part of     21   bullet that killed Mr. Henry. So what? It's interesting. It
22 the murder of Jeffrey Henry.                                      22   would be nice to know who shot that particular bullet. But it
23        Two final points on the murder. First, as you know,        23   is legally irrelevant.
24 the defendants are charged with murder. Now, some cases the       24        Bow Wow and Gucci were given revolvers by Mallory and
25 government has to prove that the defendants intended to kill      25   Kev Gotti. They were not 9-millimeters. But you don't know

E8k9chr5          Summation - Mr. Bauer                Page 2205 E8k9chr5                Summation - Mr. Bauer                Page 2207

 1 the victim to prove murder. Not here. As Judge Ramos will          1   what caliber gun Bash had. Maybe it was a 9. Maybe he's the
 2 explain to you, what the government has to show is that the        2   one who shot Mr. Henry. Maybe the robbers traded guns before
 3 defendants intended on committing a robbery -- not a murder, a     3   the robbery.
 4 robbery -- and that during that robbery, during that felony        4         And even though Bow Wow and Gucci had the .38
 5 somebody was killed. That's all. It's an important point and       5   revolvers from Mallory and Gotti, maybe they swapped them with
 6 one that I think you need to keep in mind as you listen to all     6   Bash and Baby E. We don't know. Anthony Baynes didn't know.
 7 of the evidence here.                                              7   Jamar Mallory didn't know. But it's besides the point.
 8        Now what about the big question? Who shot and killed        8        As defense counsel speaks to you, and if they focus on
 9 Jeffrey Henry? Was it Bash, Bow Wow, Gucci, Akinto Boone?          9   this 9-millimeter defense, I suggest to you that it's a
10 Ladies and gentlemen, I'm just going to dismiss that out of       10   distraction. It's interesting, but it's a distraction. You
11 hand. Akinto Boone told you that the hallway curved. It would     11   need to focus on the evidence. And you need to focus on the
12 take a magic curving bullet for Akinto Boone to shoot around      12   law. And if you do that you'll see that the defendants are
13 that hallway. You saw that door. It didn't have any bullets       13   guilty of the charged murder.
14 in it. And as you heard from every witness, the door was          14         Now before I move on to those other counts of the
15 barely opened. Let's forget about that Akinto Boone, those        15   drugs and the guns I want to talk to you a little more about
16 questions. That's ridiculous.                                     16   the cooperators. As you know, we called four witnesses,
17          Now, it's a distraction. But the question is --          17   Baynes, Mallory, Danielle Williams, David Evans, who pled
18 because if I were you, I would have been sitting here through     18   guilty to cooperation agreements. There were two other
19 this trial wondering who was the shooter? Which robber shot       19   witnesses, Ramone McDermott and Akinto Boone who are hoping to
20 Mr. Henry? And the fact is we don't know.                         20   get a letter from the government -- they didn't have an
21        You heard that Bow Wow, Gucci, and Bash were taking        21   agreement -- who are hoping for a letter.
22 turns firing at Mr. Henry. But you heard no evidence as to        22          Ladies and gentlemen, it would be great if we could
23 which of the robbers fired those fatal shots.                     23   call fine, upstanding citizens here to the witness stand to
24          But here's the bottomline. It doesn't matter. It         24   talk about the interworkings of a robbery crew or crack sales
25 doesn't matter. As I said earlier, each of the defendants is      25   on Chambers Street. But you know that's not possible. Can't


Min-U-Script®                                   Southern District Court Reporters                                (39) Pages 2204 - 2207
